EXAMINER’S AMENDMENT

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephonic interview with Patrick Murray, Reg. No. 69,188, on 01/13/2022.

The application has been amended as follows:

Claims 1, 11, 17, and 23 has/have been currently amended as being presented below. Claim(s) 6, 10, 14, 16, and 19 are previously presented. Claim(s) 2-3, 5, 7-9, 13, 15, 18, and 20 are original. Claim(s) 4, 12, 21-22, and 24 are canceled. Claim 25 is new.

(Currently amended) A method, comprising:
collecting data points from multiple infrastructure domains of at least one data center in a computing environment, wherein a first infrastructure domain comprises one or more compute components, a second infrastructure domain comprises one or more storage components, and a third infrastructure domain comprises one or more network components;
generating a sub-graphical representation from the collected data points that represents an infrastructure state of the at least one data center, wherein each vertex in the sub-graphical representation corresponds to one of the one or more compute components, the one or more storage components, and the one or more network components, and an edge connecting two vertices corresponds to a relationship between the components to which the vertices correspond;
sending the sub-graphical representation representing the infrastructure state of the at least one data center to an infrastructure generation engine;
generating a super-set graphical representation which is a composition of the sub-graphical representation and one or more other sub-graphical representations respectively representing the infrastructure state of one or more other data centers in the computing environment; and
performing management operations of the multiple infrastructure domains based in part on the generated super-set graphical representation;

wherein the one or more cross-domain weights are generated based at least in part on combining utilization data for respective ones of the one or more compute components, the one or more storage components, and the one or more network components across two or more different graph layers of each of the respective sub-graphical representations associated with two or more different layers of a communication function model of the computing environment; 
wherein the one or more cross-domain weights compress at least two of the two or more graph layers of each of the respective sub-graphical representations into a single view characterizing a limiting utilization factor across at least two of the two or more different layers of the communication function model of the computing environment, the limiting utilization factor being utilized for determining path cost minimization across the respective sub-graphical representations; and
wherein the collecting, generating, sending, generating and performing steps are performed via one or more processing devices.

(Original) The method of claim 1, wherein the collected data points comprise temporal data points.

(Original) The method of claim 1, wherein the collected data points comprise spatial data points.

(Canceled)

(Original) The method of claim 1, further comprising receiving a query directed the infrastructure state of the at least one data center.

(Previously presented) The method of claim 5, further comprising traversing at least a portion of the sub-graphical representation to obtain information relevant to generating a response to the query.

(Original) The method of claim 6, further comprising generating a response to the query and sending the response to a source of the query.

(Original) The method of claim 7, wherein the source of the query is an operator of the at least one data center.

(Original) The method of claim 6, further comprising creating a lock on a set of one or more of the one or more compute components, the one or more storage components, and the one or more network components during generation of a response to the query.

(Previously presented) The method of claim 1, further comprising generating a training data model for the at least one data center based on the sub-graphical representation and one or more snapshots of one or more components of the multiple domains.

(Currently amended) A system, comprising:
at least one processor, coupled to a memory, and configured to:
collect data points from multiple infrastructure domains of at least one data center in a computing environment, wherein a first infrastructure domain comprises one or more compute components, a second infrastructure domain comprises one or more storage components, and a third infrastructure domain comprises one or more network components;
generate a sub-graphical representation from the collected data points that represents an infrastructure state of the at least one data center, wherein each vertex in the sub-graphical representation corresponds to one of the one or more compute components, the one or more storage components, and the one or more network components, and an edge connecting two vertices corresponds to a relationship between the components to which the vertices correspond;
send the sub-graphical representation representing the infrastructure state of the at least one data center to an infrastructure generation engine;
generate a super-set graphical representation which is a composition of the sub-graphical representation and one or more other sub-graphical representations respectively representing the infrastructure state of one or more other data centers in the computing environment; and
perform management operations of the multiple infrastructure domains based in part on the generated super-set graphical representation;
wherein the sub-graphical representation generating step further comprises generating one or more cross-domain weights from the collected data points for allowing traversals across the respective sub-graphical representations; 
wherein the one or more cross-domain weights are generated based at least in part on combining utilization data for respective ones of the one or more compute components, the one or more storage components, and the one or more network components across two or more different graph layers of each of the respective sub-graphical representations associated with two or more different layers of a communication function model of the computing environment; and
wherein the one or more cross-domain weights compress at least two of the two or more graph layers of each of the respective sub-graphical representations into a single view characterizing a limiting utilization factor across at least two of the two or more different layers of the communication function model of the computing environment, the limiting utilization factor being utilized for determining path cost minimization across the respective sub-graphical representations.

(Canceled)

(Original) The system of claim 11, wherein the at least one processor, coupled to the memory, is further configured to receive a query directed the infrastructure state of the at least one data center.

(Previously presented)  The system of claim 13, wherein the at least one processor, coupled to the memory, is further configured to traverse at least a portion of the sub-graphical representation to obtain information relevant to generating a response to the query.

(Original) The system of claim 14, wherein the at least one processor, coupled to the memory, is further configured to create a lock on a set of one or more of the one or more compute components, the one or more storage components, and the one or more network components during generation of a response to the query.

(Previously presented) The system of claim 11, wherein the at least one processor, coupled to the memory, is further configured to generate a training data model for the at least one data center based on the sub-graphical representation and one or more snapshots of one or more components of the multiple domains.

(Currently amended) An article of manufacture comprising a non-transitory processor-readable storage medium having encoded therein executable code of one or more software programs, wherein the one or more software programs when executed by one or more processing devices implement steps of:
collecting data points from multiple infrastructure domains of at least one data center in a computing environment, wherein a first infrastructure domain comprises one or more compute components, a second infrastructure domain comprises one or more storage components, and a third infrastructure domain comprises one or more network components;
	generating a sub-graphical representation from the collected data points that represents an infrastructure state of the at least one data center, wherein each vertex in the sub-graphical representation corresponds to one of the one or more compute components, the one or more storage components, and the one or more network components, and an edge connecting two vertices corresponds to a relationship between the components to which the vertices correspond;
	sending the sub-graphical representation representing the infrastructure state of the at least one data center to an infrastructure generation engine;

performing management operations of the multiple infrastructure domains based in part on the generated super-set graphical representation;
wherein the sub-graphical representation generating step further comprises generating one or more cross-domain weights from the collected data points for allowing traversals across the respective sub-graphical representations; 
wherein the one or more cross-domain weights are generated based at least in part on combining utilization data for respective ones of the one or more compute components, the one or more storage components, and the one or more network components across two or more different graph layers of each of the respective sub-graphical representations associated with two or more different layers of a communication function model of the computing environment; and
wherein the one or more cross-domain weights compress at least two of the two or more graph layers of each of the respective sub-graphical representations into a single view characterizing a limiting utilization factor across at least two of the two or more different layers of the communication function model of the computing environment, the limiting utilization factor being utilized for determining path cost minimization across the respective sub-graphical representations.

(Original) The article of claim 17, further comprising receiving a query directed the infrastructure state of the at least one data center.

(Previously presented) The article of claim 18, further comprising traversing at least a portion of the sub-graphical representation to obtain information relevant to generating a response to the query.

(Original) The article of claim 19, further comprising creating a lock on a set of one or more of the one or more compute components, the one or more storage components, and the one or more network components during generation of a response to the query.

(Canceled)

(Canceled)

(Currently amended) The method of claim 1, wherein the communication function model of the computing environment comprises an Open Systems Interconnection (OSI) Network model, and wherein the at least two of the two or more different the communication function model 

(Canceled)

(New) The system of claim 11, wherein the communication function model of the computing environment comprises an Open Systems Interconnection (OSI) Network model, and wherein the at least two of the two or more different layers of the communication function model are associated with a physical layer and a data link layer of the OSI Network model.


/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444                                                                                                                                                                                                        
Reasons for Allowance

	The following is an examiner’s statement of reasons for allowance: Claims 1-3, 5-11, 13-20, 23, and 25 are allowable over the prior art of record: the closest art of record, Zhong et al. (US 2017/0085446) does not teach or suggest in detail “wherein the one or more cross-domain weights compress at least two of the two or more graph layers of each of the respective sub-graphical representations into a single view characterizing a limiting utilization factor across at least two of the two or more different layers of the communication function model of the computing environment, the limiting utilization factor being utilized for determining path cost minimization across the respective sub-graphical representations” Other art considered: Scott et al. (US 2020/0382396). Whereas, stated above, Applicant’s arguments stated in Remarks made in an Amendment filed 11/16/2021 have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T DO whose telephone number is (571)272-7228. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.D/Examiner, Art Unit 2444